Case: 11-60712     Document: 00511960915         Page: 1     Date Filed: 08/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 17, 2012
                                     No. 11-60712
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MEIDA CLARIBEL GUZMAN-AGUILERA,

                                                  Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 840 073


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Meida Claribel Guzman-Aguilera, a native and citizen of El Salvador,
petitions this court for review of the Board of Immigration Appeals’ (BIA)
decision dismissing her appeal of the Immigration Judge’s (IJ) denial of her
application for withholding of removal. She contends that the IJ and BIA erred
in denying her application for withholding of removal because she established
past persecution on account of her membership in a particular social group and
there is a clear probability of future persecution against her if she is returned to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60712    Document: 00511960915      Page: 2   Date Filed: 08/17/2012

                                  No. 11-60712

El Salvador. Although Guzman-Aguilera defined her proposed social group as
“family members in fear of extortion by gangs,” she asserts that she was targeted
by the gangs because she had her child with her and, thus, a more nuanced and
narrowly defined social group could be reasonably inferred from the evidence.
According to Guzman-Aguilera, the IJ and BIA erred in failing to address this
immutable and socially visible component of her social group.
      The BIA was not afforded an opportunity to address Guzman-Aguilera’s
assertions that she was targeted by the gangs because she had her child with her
and that a more narrowly defined social group could be reasonably inferred from
the evidence. Therefore, she failed to exhaust her administrative remedies as
to these issues, and we lack jurisdiction to consider them in the instant petition.
See Omari v. Holder, 562 F.3d 314, 321 (5th Cir. 2009).
      We review the BIA’s decision and will consider the IJ’s underlying decision
only if it influenced the determination of the BIA. Ontunez-Tursios v. Ashcroft,
303 F.3d 341, 348 (5th Cir. 2002). The BIA’s legal conclusions are reviewed de
novo and its findings of fact are reviewed under the substantial evidence test.
Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). The substantial evidence test
requires that the decision be based on the evidence presented and that the
decision be substantially reasonable. Carbajal-Gonzalez v. INS, 78 F.3d 194,
197 (5th Cir. 1996). We will affirm the BIA’s determination “unless the evidence
compels a contrary conclusion.” Id. The determination that an alien is not
eligible for withholding of removal is a factual finding reviewed under the
substantial evidence test. Efe, 293 F.3d at 906.
      To qualify for withholding of removal, the alien “must demonstrate a ‘clear
probability’ of persecution upon return.” Roy v. Ashcroft, 389 F.3d 132, 138 (5th
Cir. 2004). “A clear probability means that it is more likely than not that the
applicant’s life or freedom would be threatened by persecution on account of
either his race, religion, nationality, membership in a particular social group, or
political opinion.” Id.

                                        2
  Case: 11-60712    Document: 00511960915     Page: 3   Date Filed: 08/17/2012

                                 No. 11-60712

      The BIA’s determination that Guzman-Aguilera failed to establish her
eligibility for withholding of removal is supported by substantial evidence. See
Efe, 293 F.3d at 906. The BIA did not err in determining that the social group
proposed by Guzman-Aguilera was not a particular social group for purposes of
the Immigration and Nationality Act because it did not possess the requisite
immutability, social visibility, or particularity. See Mwembie v. Gonzales, 443
F.3d 405, 414-15 (5th Cir. 2006).     Further, the BIA’s determination that
Guzman-Aguilera’s fear was of a general state of lawlessness and violence is
supported by substantial evidence.      Her conclusional allegation that she
established a nexus between her past persecution and a protected ground is
insufficient to compel a contrary conclusion. See Carbajal-Gonzalez, 78 F.3d at
197. Accordingly, Guzman-Aguilera’s petition for review is DENIED IN PART
and DISMISSED IN PART for lack of jurisdiction.




                                       3